Wallace, J.
The complainant is entitled' to answers to the specific interrogatories of the bill, except such of them as call for evidence of transactions which are immaterial to the matters charged in the bill, and the defendants cannot defeat a full discovery by denying that the evidence will be of assistance to the complainant. It is only when it can be seen that the interrogatories, if answered affirmatively, would not assist the complainant in establishing his cause of action, that answers will be dispensed with. It may be that some of the interrogatories call for more minute details than are necessary. When they are answered with sufficient fullness, the defendant will be protected from such minuteness of discovery as would be vexatious or oppressive.
The complainant is entitled to a copy of the account between Warner and the defendants, covering the period of the transactions set forth in the bill, and to copies of letters, books, and documents which may serve to enable the complainant to trace the moneys, drafts, or checks appropriated by Warner into the hands of the defendants.